Citation Nr: 1445106	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension, to include secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

The case was brought before the Board in January 2013 and October 2013, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a psychiatric condition and hypertension as a result of his military service.  At his hearing before the Board in August 2014, the Veteran testified of significant pressure he felt in the military during basic training and thereafter.  He felt he was not well prepared to work as an aircraft mechanic, his designated MOS.  He noted in-service complaints of elevated blood pressure and chest pain from the in-service anxiety.  

Based on his testimony, the Board notes the Veteran is now alternatively claiming his hypertension is caused or aggravated by his anxiety disorder.  This aspect of the Veteran's claim has never been developed.  The AMC must send the Veteran a duty-to-assist letter indicating the evidence necessary to substantiate a claim of service connection contended as "secondary" to another disability.

The Veteran's service treatment records significantly indicate the Veteran's complaints of chest pain in 1970 and 1971.  The Veteran was given a cardiology consult in January 1970 where the examiner noted the Veteran's complaints were "probably anxiety syndrome."  Also indicated, was musculoskeletal pain.  No elevated blood pressure readings are noted and the Veteran was never diagnosed with hypertension during his military service.

The Veteran testified before the Board that he suffered with symptoms of anxiety and hypertension since service, but did not seek treatment right away because he did not understand there was something wrong with him.

Post-service treatment records indicate treatment for anxiety and nerves as early as 1978, and elevated blood pressure with a diagnosis of hypertension in 2006.

The Veteran submitted a statement from his VA physician dated March 2008 indicating his diagnoses of major depressive disorder with psychotic features, and posttraumatic stress disorder were caused by the Veteran's military service, but no rationale was provided.

In accordance with the Board's prior remand, the Veteran was afforded VA examinations for these conditions in February 2013.  The VA examiner noted the Veteran's diagnoses of hypertension and depressive disorder, but found neither diagnosis related to his military service because of the lack of treatment in the service treatment records or until years later.  The examiner noted the Veteran's complaints of chest pain, which were determined to be musculoskeletal in nature, but the examiner did not note the January 1970 cardiology consult, which noted the chest pains were "probably anxiety syndrome."  Rather, the examiner found no evidence of in-service treatment for anxiety and, therefore, could not resolve the issue of etiology without resorting to mere speculation.  

The Board finds the examiner's opinion is inadequate with regard to the psychiatric claim on appeal because the examiner may have relied on inaccurate facts.  That is, the examiner found no evidence of in-service treatment for anxiety, yet there is at least one service treatment record indicating chest pains "probably" related to "anxiety syndrome."  Thus, a new VA examination is necessary.

In light of the Veteran's alternative theory, that his hypertension is secondary to his anxiety disorder, the Board concludes the hypertension issue on appeal here is "inextricably intertwined" with the psychiatric claim remanded herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the hypertension issue must be adjudicated after full development and adjudication of the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder.  

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from January 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim secondary to service-connected disabilities.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Atlanta, Georgia and associated outpatient clinics from January 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any found psychiatric disorder. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service complaints of chest pain, which in January 1970 was associated with "probably anxiety syndrome," his lay statements of nervous symptoms since service, and his treatment for diagnosed psychiatric conditions since 1978. 

After a thorough examination and all diagnostic tests are completed, the psychiatric examiner is asked to itemize any and all diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis first manifested in service or otherwise is attributable to the Veteran's military service in light of his described in-service stressors, in-service symptoms, in-service notation of anxiety syndrome in January 1970, the March 2008 VA physician's opinion linking psychiatric diagnoses to his military service, and VA/private treatment records indicating treatment for psychiatric symptoms as early as 1978.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the specific stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.   

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  


3.  If, after developing the psychiatric issue on appeal, service connection is established for a psychiatric disorder, then afford the Veteran an appropriate VA examination to determine whether his hypertension is at least as likely as not (50 percent probability or greater) caused or aggravated by his psychiatric disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The claims folder must be reviewed by the examiner and all diagnostic tests should be completed as appropriate. 

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

